Order entered October 10, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01689-CV

                         INWOOD NATIONAL BANK, Appellant

                                            V.

    WELLS FARGO BANK, N.A. AS TRUSTEE AND U.S. TRUST BANK, BANK OF
           AMERICA PRIVATE WEALTH MANAGEMENT, Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-04907

                                        ORDER
       We GRANT cross-appellant U.S. Trust Bank, Bank of America Private Wealth

Management’s October 7, 2014 motion for extension of time to file reply brief and ORDER the

brief be filed no later than November 3, 2014. No further extensions will be granted absent

exigent circumstances.


                                                   /s/   ADA BROWN
                                                         JUSTICE